               IN THE UNITED STATES DISTRICT COURTS
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION
                                                          ?Sm26 P«3.2I>
GERARD J. PUGH,


      Plaintiff,

V.                                                  CASE NO. CV419-251


DETECTIVE      MICHAEL    L.    GREEN,
DETECTIVE JOHN BEST, DETECTIVE
GREG THOMAS, and SAVANNAH POLICE
DEPARTMENT,


       Defendants.




                                     ORDER


      Before   the    Court    is    the     Magistrate    Judge's      Report    and

Recommendation.       (Doc.    9.)    Although      Plaintiff     did    not     file

objections, he filed a Motion for Reconsideration which the Court

construes as objections. (Doc. 10.) In his application to proceed

in   forma   pauperis.    Plaintiff        claims   to   earn   $1,100    in     wages

biweekly and claims to have no living expenses. (Doc. 2.) However,

in his Motion for Reconsideration, Plaintiff argues that he should

be   allowed   to    proceed   in    forma    pauperis    because     his   monthly

expenses actually total $1,930. (Doc. 10 at 2.)

      Although Plaintiff may owe $1,930 per month, his disclosed

assets and monthly wages indicate that Plaintiff is not indigent.

Notably, Plaintiff was able to pay the filing fee in his other

case. (CV419-250, Doc. 17.). As a result. Plaintiff's Motion for

Reconsideration       (Doc.    10)   is     DISMISSED     and   the     report    and
